DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of
claim(s) 1-19 presented on Pages 6-8 of the Remarks of 07/20/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the
prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 10-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Bennett et al. (US 10696165, hereinafter Bennett; already of record), in view of Frank et al. (US 2014/0229043, hereinafter Frank; already of record), further in view of Zhou (US 2016/0052505; already of record in the IDS).

Regarding claim 1, Bennett discloses:
A controller for a hybrid electric vehicle (Fig. 1 Element 102; Col. 1 Lines 11-19; Col. 5 
Lines 46-61), the controller comprising:
	a processor (Fig. 2 Element 120; Col. 6 Lines 23-42); and
	a memory coupled to the processor, the memory including program code that, when executed by the processor (Fig. 2 Element 118; Col. 6 Lines 23-42), causes the controller to:
…
Bennett does not disclose:
…
determine a severity factor for a first energy source for the hybrid electric vehicle based on a plurality of operating conditions including a charge/discharge rate, a temperature, and a state of charge of the first energy source using a severity factor map that quantifies an aging effect of the plurality of operating conditions on the first energy source;
receive a request for power; in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source; and
adjust an amount of power provided by each of the first prime mover and the second prime mover in accordance with the division of power determined,
wherein the severity factor map is developed using a capacity degradation model for the first energy source.
However in the same field of endeavor, Frank teaches a system for idle reduction in a hybrid vehicle (Abstract) and more specifically:
…
determine a severity factor for a first energy source for the hybrid electric vehicle based on a plurality of operating conditions including a charge/discharge rate, a temperature, and a state of charge of the first energy source (Paragraphs [0030]-[0033], [0042]-[0045], [0079]-[0081], and [0107], i.e. controlling the split of the two prime movers by switching modes depending on inputs including battery SOH (state of health), SOC (state of charge), and discharge of the battery pack and/or SOC history over time, i.e. rate of charge/discharge) …
receive a request for power; in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source (Paragraphs [0030]-[0033], [0042]-[0045], [0079]-[0081], and [0107], i.e. controlling the split of the two prime movers by switching modes depending on inputs including battery SOH (state of health), SOC (state of charge), and discharge of the battery pack and/or SOC history over time, i.e. rate of charge/discharge); and
adjust an amount of power provided by each of the first prime mover and the second prime mover in accordance with the division of power determined (Paragraphs [0030]-[0033], [0042]-[0045], [0079]-[0081], and [0107], i.e. controlling the split of the two prime movers by switching modes depending on inputs including battery SOH (state of health), SOC (state of charge), and discharge of the battery pack and/or SOC history over time, i.e. rate of charge/discharge),
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate …determine a severity factor for a first energy source for the hybrid electric vehicle based on a plurality of operating conditions including a charge/discharge rate, a temperature, and a state of charge of the first energy source; receive a request for power; in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source… and adjust an amount of power provided by each of the first prime mover and the second prime mover in accordance with the division of power determined,…, as taught by Frank. Doing so would improve battery performance and lifetime in a hybrid, as recognized by Frank (Paragraph [0016]).
The combination of Bennett and Frank does not teach:
…
…using a severity factor map that quantifies an aging effect of the plurality of operating conditions on the first energy source;
…
wherein the severity factor map is developed using a capacity degradation model for the first energy source.
However in the same field of endeavor Zhou teaches a vehicle propulsion system including a plurality of power sources coupled to a final drive of the vehicle propulsion system (Abstract) and more specifically:
…
…using a severity factor map that quantifies an aging effect of the plurality of operating conditions on the first energy source (Paragraphs [0055] and [0067]-[0068], i.e. optimizing the battery usage to minimize changes in the state of health using a look-up table, i.e. a map);
…
wherein the severity factor map is developed using a capacity degradation model for the first energy source (Paragraphs [0055] and [0067]-[0068], i.e. optimizing the battery usage to minimize changes in the state of health using a look-up table, i.e. a map).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate …using a severity factor map that quantifies an aging effect of the plurality of operating conditions on the first energy source;…wherein the severity factor map is developed using a capacity degradation model for the first energy source, as recognized by Zhou. Doing so would reduce computational demand and simplify real-time implementation, as recognized by Zhou (Paragraph [0068]).

Regarding claim 2, the combination of Bennett, Frank, and Zhou teaches all of the limitations of claim 1. Additionally, Bennett discloses:
wherein the first energy source is a battery (Col. 7 Lines 21-41; Col. 7 Table 1), and the program code is further configured to cause the controller to:
compare the severity factor to a threshold (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. if a current threshold is exceeded the hybrid uses max power from the range extender and the battery and if the current threshold is not exceeded the division of power between the battery and the range extender for optimal energy efficiency, e.g. based on the state of charge relative to a target level);
in response to the severity factor being below the threshold, determine the division of power that provides optimal energy efficiency from the hybrid electric vehicle (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. if a current threshold is exceeded the hybrid uses max power from the range extender and the battery and if the current threshold is not exceeded the division of power between the battery and the range extender for optimal energy efficiency, e.g. based on the state of charge relative to a target level); and
in response to the severity factor being above the threshold, adjust the division of power to reduce the power provided by the first energy source as compared to the division of power that provides optimal energy efficiency (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. if a current threshold is exceeded the hybrid uses max power from the range extender and the battery and if the current threshold is not exceeded the division of power between the battery and the range extender for optimal energy efficiency, e.g. based on the state of charge relative to a target level).

Regarding claim 3, the combination of Bennett, Frank, and Zhou teaches the controller of 
Claim 2. Bennett does not disclose: wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle.
	However in the same field of endeavor, Frank teaches systems and/or methods for controlling dual motor-dual clutch powertrains for HEV and PHEV vehicles (Abstract) and more specifically: wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle (Paragraph [0115], i.e. varying the minimum SOC threshold for battery use based on the aggressiveness and frequency of the accelerator pedal usage, i.e. requests for power).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle, as recognized by Frank. Doing so would prevent the battery SOC from going too low while driving, as recognized by Frank (Paragraph [0115]).

	Regarding claim 4, the combination of Bennett, Frank, and Zhou teach the controller of claim 3. The combination of Bennett, Frank, and Zhou further teaches: wherein the threshold is varied based on the request for power (Frank: Paragraph [0115], i.e. varying the minimum SOC threshold for battery use based on the aggressiveness and frequency of the accelerator pedal usage, i.e. requests for power).
The motivation to combine the references is the same as stated for claims 1 and 3 above.

Regarding claim 6, the combination of Bennett, Frank, and Zhou teaches all of the limitations of claim 2. Additionally, Bennett discloses: wherein the amount of power provided by the first energy source is reduced based on a ratio of the severity factor to the threshold (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. battery usage as opposed to range extender usage is based on the Ratio of the SOC to the target level, i.e. the higher the target level is compared to the SOC the more power the range extender supplies and the less power the battery supplies).

Regarding claims 10 and 19, the claim(s) recite analogous limitations to claim(s) 1, above, and are therefore rejected on the same premise.
Regarding claim 19, Bennett further discloses:
A computer program product for controlling a hybrid electric vehicle (Col. 4 Lines 50-60), the computer program product comprising:
a non-transitory computer-readable storage medium (Col. 4 Lines 50-60); and
program code stored on the non-transitory computer-readable storage medium that, when executed by a controller of the hybrid electric vehicle (Col. 4 Lines 50-60), causes the controller to:
…

Regarding claims 11-13, and 15, the claim(s) recite analogous limitations to claim(s) 2-4, and 6 above, respectively, and are therefore rejected on the same premise.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Frank, and Zhou, as applied to claims 3 and 12, further in view of an obvious design choice.

Regarding claim 5, the combination of Bennett, Frank, and Zhou teaches the controller of 
claim 4. The combination of Bennett, Frank, and Zhou does not teach: wherein the threshold is equal to a root mean square of the severity factor.
	However, it would have been an obvious matter of design choice to set the threshold equal to a root mean square of the severity factor, since applicant has not disclosed that setting the threshold equal to a root mean square of the severity factor solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with many other thresholds. Specification Paragraphs [0053]-[0054] show no preference for the threshold being a RMS of the severity factor, explaining it as merely a possible example of what the threshold could be. Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to set the threshold equal to a root mean square of the severity factor.

Regarding claims 14, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Frank, and Zhou, as applied to claims 6 and 15, further in view of an obvious design choice.

Regarding claim 7, the combination of Bennett and Frank teaches the controller of claim 
6. The combination of Bennett, Frank, and Zhou does not teach: wherein the amount of power provided by the first energy source is reduced by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold.
	However, it would have been an obvious matter of design choice to reduce the amount of power provided by the first energy source by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold since applicant has not disclosed that reduce… solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the reduction of the power by many other values. The Specification lacks any preference for the reduce… of that value, nor does it offer any explanations why it is reduced by that value. Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the amount of power provided by the first energy source by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold.

Regarding claims 16, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Frank, and Zhou, as applied to claims 1 and 10, in view of Zettel et al. (US 2007/0285061, hereinafter Zettel).

Regarding claim 8, the combination of Bennett, Frank, and Zhou teaches the controller of
claim 1. The combination of Bennett, Frank, and Zhou does not teach: wherein the first energy source is a battery, and the plurality of operating conditions further includes a depth of discharge of the battery.
	However in the same field of endeavor, Zettel teaches a hybrid vehicular powertrain includes an electrical energy storage device (Abstract) and more specifically: wherein the first energy source is a battery, and the plurality of operating conditions further includes a depth of discharge of the battery (Paragraphs [0005], [0013], and [0031]-[0032], i.e. using DOD, depth of discharge to determine SOL, state-of-life, of an ESD, energy storage device, which itself consists of one or more batteries).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate wherein the first energy source is a battery, and the plurality of operating conditions further includes a depth of discharge of the battery, as taught by Zettel. Doing so would accommodate ambient environmental conditions while calculating battery stare-of-life in hybrids, which have often been ignored and may have significant effect upon battery service life, as recognized by Zettel (Paragraphs [0004]-[0006]).

Regarding claims 17, the claim(s) recite analogous limitations to claim(s) 8 above, and is therefore rejected on the same premise.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Frank, Zhou, and Zettel, as applied to claims 8 and 17, in view of Books et al. (US 2016/0111990, hereinafter Books; already of record).

Regarding claim 9, the combination of Bennett, Frank, Zhou, and Zettel teaches the controller of claim 8. The combination of Bennett, Frank, Zhou, and Zettel does not teach: wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize an effect of at least one of the one or more operating conditions.
However in the same field of endeavor, Books teaches controlling an alternator voltage based on a proportional gain scheduling in response to an engine load of an internal combustion engine and/or a state of charge (SOC) deviation for a battery (Abstract) and more specifically: wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize an effect of at least one of the one or more operating conditions (Paragraphs [0049]-[0050], i.e. minimizing an SOC error by a proportional gain based on said error and the engine load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize an effect of at least one of the one or more operating conditions, as taught by Books. Doing so would remedy efficiency and/or optimization issues of battery regeneration in hybrid vehicles, as recognized by Books (Paragraphs [0001]-[0002]).

Regarding claims 18, the claim(s) recite analogous limitations to claim(s) 9 above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661